UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4903



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOMMY WIGGINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cr-00059-BO)


Submitted: May 25, 2007                       Decided:   July 11, 2007


Before WILLIAMS, Chief Judge, and MICHAEL and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Jennifer P.
May-Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tommy     Wiggins       appeals   his    conviction         and    188-month

sentence for possession of a firearm as a previously convicted

felon, a violation of 18 U.S.C. § 922(g)(1) and 924 (2000).

Wiggins was sentenced pursuant to the Armed Career Criminal Act, 18

U.S.C. § 924(e) (2000) (“ACCA”).              On appeal, Wiggins asserts the

district court erred in admitting certain evidence obtained in

violation      of   the    Fourth     Amendment     and   contends       his    sentence

violates the Sixth Amendment.            Finding no error, we affirm.

            Wiggins first contends the police violated his Fourth

Amendment rights by stopping him without reasonable suspicion as

required under Terry v. Ohio, 392 U.S. 1 (1968).                          Taking into

account the collective knowledge of the officers involved in the

investigation, United States v. Hensley, 469 U.S. 221, 232 (1985),

we conclude the initial vehicle stop was supported by “specific and

articulable facts which, taken together with rational inferences

from   those    facts,     reasonably     warrant     .   .   .    intrusion”      on    a

suspect’s Fourth Amendment rights.               Terry, 392 U.S. at 21.

            Second, Wiggins argues that the police detained him for

an unreasonable period of time while a K-9 unit was called.                             We

find that the length of Wiggins’ detention fell within the scope of

a   Terry   stop.         We   have   previously     upheld       the   investigative

detention of an individual suspected of drug activity, along with

his luggage, for thirty-eight minutes while officers awaited the


                                         - 2 -
arrival of a K-9 unit to sweep for drugs.                  See United States v.

McFarley, 991 F.2d 1188, 1193-94 (4th Cir. 1993).                  In McFarley, we

found the scope of the detention reasonable because there was no

evidence that officers unduly extended the defendant’s detention or

failed to act with diligence in conducting their investigation.

Id. at 1194.     The same reasoning controls here.

            Third, Wiggins argues the offense he was charged with at

the scene could not support an arrest.                     However, the record

reflects Wiggins was arrested pursuant to North Carolina law

identifying     as    a    Class    Three     misdemeanor    the     transport       of

“spirituous liquor in the passenger area of a motor vehicle in

other than the manufacturer’s unopened original container.”                        N.C.

Gen. Stat. § 18B-401(a) (2005).                 Here, because Wiggins handed

police an opened bottle of liquor that police had seen under the

passenger   seat      of    his    vehicle,     Wiggins’    arrest    was    lawful.

Ultimately, we find no error in the district court’s denial of

Wiggins’ motion to suppress evidence found subsequent to Wiggins’

stop, arrest and search.

            With respect to his sentence, Wiggins contends it was

imposed in violation of the rule in Blakely v. Washington, 542 U.S.
296   (2004),   for       two   reasons:      first,   because      the   predicate

convictions     supporting        his   sentence   under    the    ACCA     were    not

determined by a jury or admitted by him; and second, because the

district court did not make a specific finding that the criminal


                                        - 3 -
offenses were committed separately from one another.              The former

position is foreclosed by United States v. Booker, 543 U.S. 220,

244 (2005), in which the Supreme Court stated that a district court

may rely on the fact of a prior conviction for sentencing purposes.

See also United States v. Cheek, 415 F.3d 349, 354 (4th Cir. 2005).

Wiggins’ latter position is precluded by United States v. Thompson,

421 F.3d 278 (4th Cir. 2005), in which we found that the date of a

conviction is inherent in the conviction itself and conclusive

judicial records. 421 F.3d at 286.    Further, because one panel of

this court may not overrule another, we decline Wiggins’ invitation

to overrule Thompson.     See United States v. Ruhe, 191 F.3d 376, 388

(4th Cir. 1999).        We therefore find no error in the district

court’s classification of Wiggins as an armed career criminal.

           Accordingly, we affirm Wiggins’ conviction and sentence.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 4 -